DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 06, 2019 has been entered.

Drawings
The drawings are objected to because in Fig.1, in block 16, “INDICATIVES” should read, “INDICATES”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0055], in the first sentence, “five patients are have been classified” should be corrected to “five patients have been classified”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in lines 8-9, “the feature vector associated with each cell center” lacks antecedent basis.  Previous to this, the feature vector was generated based on each image patch, but it was not associated with each cell center.  Claim 14 has the same problem.
	b) In claim 12, in line 1, “the profile” lacks antecedent basis.
	c) In claim 13, in line 1, “the profile” lacks antecedent basis.
	d) In claim 16, in line 1, “the profile” lacks antecedent basis.
	e) In claim 21, in line 1, “the profile” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 12, 14, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200342597 to Chukka et al. (hereinafter referred to as “Chukka”).
As to claim 1, Chukka discloses a method comprising:
	detecting cell centers on a digital image of tissue of a cancer patient, wherein the tissue has been stained ([0007]; [0077]);
	for each cell center, extracting an image patch that includes the cell center ([0011]; centers correspond to the nucleus, [0077], and therefore each patch center on a cell also include the center);

	assigning a class to each cell center based on the feature vector associated with each cell center ([0077], nuclei classified); and
	computing a score for the digital image of tissue by performing spatial statistical analysis on the classes of the cell centers, wherein the score is indicative of how the cancer patient will respond to a predetermined therapy ([0003], distribution of biomarkers of immune cells for cancerous tissue in immune response study; [0082], classify as to healthy or diseased cell; [0088], utilizes density of cells; biomarkers determine how well the body responds to a treatment for a disease and how a subject will respond to a particular treatment).
As to claim 8, Chukka discloses the method of claim 1, wherein the tissue has been stained with a stain that stains cellular nuclei ([0063]; [0077]).
As to claim 9, Chukka discloses the method of claim 1, wherein the tissue has been stained using an antibody specific to a protein selected from the group consisting of: HER1, HER2, HER3, Kl67, PD L 1, PD-L2, CD3, CD4, CDS, CD20, and CD73 ([0063]).
As to claim 10, Chukka discloses the method of claim 1, wherein the tissue has been immunohistochemically stained using hematoxylin and eosin ([0059]).
As to claim 12, Chukka discloses the method of claim 1, wherein the profile is generated by counting how many cell centers are assigned to each of the classes ([0019]).
As to claim 14, Chukka discloses a method comprising:
	detecting cell centers on a digital image of tissue of a cancer patient, wherein the tissue has been stained ([0007]; [0077]);

	generating a feature vector based on each image patch using a convolutional neural network ([0118]);
	assigning a class to each cell center based on the feature vector associated with each cell center ([0077], nuclei classified); and
	computing a score for the digital image of tissue by performing spatial statistical analysis on the classes of the cell centers, wherein the score is indicative of a survival probability of the cancer patient (survival taken to mean cancer does not recur; [0003], distribution of biomarkers of immune cells for cancerous tissue in immune response study; [0082], classify as to healthy or diseased cell; [0088], utilizes density of cells; how a subject will respond to a particular treatment; [0042], how likely a cancer is to recur).
As to claim 16, Chukka discloses the method of claim 14, wherein the generating the profile is performed based on how many feature vectors are classified as belonging to a class ([0019]; [0077]).
As to claim 18, Chukka discloses the method of claim 14, wherein the tissue has been immunohistochemically stained to mark membranes ([0063]).
As to claim 20, Chukka discloses the method of claim 14, wherein the spatial statistical analysis indicates a spatial distribution in the digital image of cell centers that have similar feature vectors ([0003]; [0045]; [0077]; [0088]).
As to claim 21, Chukka discloses the method of claim 14, wherein the profile is generated based on a spatial distribution in the digital image of feature vectors that share a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chukka.
As to claim 2, Chukka discloses the method of claim 1, but it is silent regarding it is further comprising:

	However, this is considered obvious over Chukka.  Chukka is concerned how well a patient responds to a treatment, and how likely a cancer is to recur ([0042]).  It would have been obvious to one of ordinary skill in the art to therefore recommend a predetermined therapy if the particular score ([0113]) were large.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in combination with U.S. Patent Application Publication 20200388029 to Saltz et al. (hereinafter referred to as “Saltz”).
As to claim 7, Chukka discloses the method of claim 1, but does not disclose wherein the convolutional neural network is a convolutional neural network selected from the group consisting of: a generative adversarial network (GAN), an information maximizing generative adversarial network (infoGAN), a boundary equilibrium generative adversarial network (BeGAN), and an autoencoder convolutional neural network.  However, this is well known in the art as evidenced by Saltz ([0122], Convolutional Autoencoder).  Saltz’ technology provides more effective analysis ([0014]; [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chukka’s invention according to Saltz.
Regarding claim 17, see the discussion above for claim 7.

Allowable Subject Matter
Claims 3-6, 11, 13, 15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665